Citation Nr: 0924091	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  In 
March 2009, the Veteran testified before the Board at a 
hearing held at the RO.

Service connection for a mental condition was denied in 
January 1999, and service connection for a personality 
disorder, intermittent explosive and paranoid disorders, and 
a depressive disorder was denied in August 2005.  
Accordingly, the Board finds that these claims are most 
accurately framed as service connection for an acquired 
psychiatric disability.

At the March 2009 hearing, the Veteran claimed service 
connection for tinnitus (ringing of the ears).  As that claim 
has not been developed for appellate review, the Board refers 
it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, a review of the claims file shows that 
additional records should be obtained.  Treatment records 
from the VA Medical Center (VAMC) in New Orleans are dated 
from May 1999 to June 1999, February 2000 to June 2004, 
December 2004, and April 2005 to June 2005 reflecting gaps of 
time between the treatment records.  At the March 2009 
hearing, the Veteran testified that he also received 
treatment at VAMCs in Dallas and Fort Worth, Texas.  In 
addition, the Veteran received treatment from the Methodist 
Psychiatric Pavilion in May 1998.  Finally, VA medical 
records that have been associated with the claims file 
indicate that the Veteran was discharged from service after 
threatening his staff sergeant.  To aid in adjudication, VA 
medical records from the VAMCs in New Orleans, Dallas, and 
Fort Worth; private treatment records; and service personnel 
records should be obtained.

With respect to the Veteran's claim for an acquired 
psychiatric disability, service treatment records include an 
April 1998 psychiatric evaluation that reflects complaints of 
nightmares, visual and auditory hallucinations, and the 
Veteran's admission that he tried to hurt himself.  A June 
1998 report of medical history reflects past or present 
suicide attempts or plans, frequent trouble sleeping, and 
depression or excessive worry.  However, a June 1998 medical 
examination reflects a normal psychiatric examination.

Post-service medical records include a May 1998 private 
report which reflects a suicide attempt.

VA medical records include a March 2004 report which reflects 
a diagnosis of personality disorder and notes that the 
Veteran was discharged from service after threatening to 
shoot his staff sergeant.  Mental health reports dated in 
August 2004 and October 2004 reflect diagnoses of 
intermittent explosive disorder, depressive disorder not 
otherwise specified (NOS), rule out schizophrenia-paranoid 
type, and depressive disorder NOS.

The Veteran was afforded a VA mental disorders examination in 
August 2005 at which time he was diagnosed with depressive 
disorder, NOS.  However, the examiner also diagnosed him with 
a personality disorder based on current data and opined that 
the Veteran's maladaptive behavior was ignited in basic 
training, but that adolescent behaviors that preceded his 
service "certainly circumscribed" the personality disorder.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand is needed to determine 
whether any current psychiatric disability is related to the 
Veteran's service.  In this regard, the examiner on remand 
should specifically reconcile the opinion with August 2005 VA 
opinion and any other opinions of record.

Finally, with respect to the Veteran's claim for a right knee 
disability, an August 1997 report reflects a diagnosis of 
right knee cellulitis.  During an August 2005 VA general 
medical examination, the Veteran complained of chronic daily 
knee pain.  Upon examination, he was diagnosed with a knee 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Accordingly, a remand is needed to 
determine whether any current right knee disability is 
related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.  A formal determination, pursuant 
to 38 C.F.R. § 3.159(c)(2), must be 
entered if it is determined that the above 
records do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Obtain the Veteran's VA treatment 
records from the New Orleans, Louisiana; 
and Dallas and Fort Worth, Texas VAMCs.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the 
Methodist Psychiatric Pavilion and any 
additional providers and treatment records 
identified by the Veteran.  All attempts 
to secure the records must be documented 
in the claims folder.

4.  Schedule a VA examination to determine 
the current nature and etiology of any 
current psychiatric disability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the August 
2005 VA opinion.  The rationale for all 
opinions must be provided. Specifically, 
the examiner should provide the following 
opinion:

    (a)  Diagnose all current psychiatric 
disabilities.

(b)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
service?

(c)  If so, is it as likely as not (50 
percent or more probability) that the 
preexisting psychiatric disability 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  Is it as likely at not (50 percent 
or more probability) that any current 
psychiatric disability was incurred in 
or aggravated by the Veteran's service, 
or was present during his service, 
including an April 1998 psychiatric 
evaluation; the Veteran's complaints of 
suicide attempts or plans, frequent 
trouble sleeping, and depression or 
excessive worry; and a threat to shoot 
his staff sergeant?  The examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current right knee 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose any current right knee 
disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any right 
knee disability was incurred in or 
aggravated by the Veteran's service, 
including a diagnosis of and treatment 
for right knee cellulitis in August 
1997?  The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


